EXHIBIT A

TO DECLARATION OF ERIC ANDERSON

(2 pages)

 
ALASKA RAILROAD CORPORATION

 

 

 

 

FEE SCHEDULE
Page - 1
TYPE OF CONTRACT FEE
A. Permit Application F $200.00
Fee is non-refundable; however it may be applied towards the Permit Fee upon approval.
B. Permits for: nm Utility lines
(sewer, water, storm, gas, electric, telephone cable)
1. Aerial or underground crossings $200.00 per year
2. Within right-of-way 90.50. per linear foot per year ($200
minimum)
Cc. Permits for: Transmission Lines $0.50..per linear foot ($500 minimum) per
year or by appraisal
D. Industry Track Permit $250.00 one time administrative fee
E. Floating Track Permit $8.00 per linear foot per year
F, Permit for Road Crossings and Roadways
Roadways $200.00 per year or $.05 per linear foot
Road Crossings
1. Public $200.00 one-time
2. Private $200.00 per year
3. Commercial $300.00 per year
G. Entry Permit (short term) $200.00
H. Special Land Use Permit $500.00 minimum per year
Anchorage: $0.32 - $0.60 psf per year
Fairbanks: $0.12 - $0.20 psf per year
Seward: $0.50 - $0.55 psf per year (waterfront)
$0.16 - $0.20 psf per year (nonwaterfront)
Whittier: $0.15 psf per year (waterfront)
$0.10 psf per year (nonwaterfront)
All Others: $0.05 psf per year ($500.00 min. per year)
first acre
$0.02 psf per year excess over one acre
NOTE: Permit fees will be established based on appraisal information of parcels in immediate vicinity of
permit area. If no appraisal information is available, permit fee will be established at the minimum
unless an appraisal is obtained.
PAGE / OF 2 paces OVER—>
NOTE I: A $500.00 rush fee may be applied to permits if application is received less than 6 weeks
prior to date requested.
NOTE Il: Public notice may be required for certain permits. If notice is required, an additional fee of

$300.00 may be required.

 
ALASKA RAILROAD CORPORATION

 

FEE SCHEDULE
Page - 2

TYPE OF CONTRACT. FEE

I, Recreational Use Permit 01-05 acres - $200 per year:

06-25 acres - $35 per acre per year;
26-50 acres - $25 per acre per year:
51 acres - $15 per acre per year

J. Warehouse Lease $0.40-$0,.60 per square foot per month
including utilities

K. Permit for Pole Contact/Attachment $10.00 per pole per yr.

L. All Other Permits $200.00 minimum per year or to be
determined on a case by case basis but no
less than $200.00 per year

M. Blanket Permits: Blanket permits will apply when there are I0 or more utility crossing permits issued to

the same Permittee.

Base fee: $1,000.00
Applies to utilities in ARRC reserve properties
Excludes utilities in the right-of-way covered under items A and B of this schedule or the crossing
fees outlined below:

10-50 crossings $ 400.00 per year

51-100 crossings $ 800.00 per year

101-150 crossings $1200.00 per year

151-200 crossings $1600.00 per year

200+ crossings $3200.00 per year

Administrative processing fee: $ 200.00 per request

Charged for adding new items to blanket permits.

N. Long-Term Ground Leases Fair Market Value determined by appraisal

Lease application fee $300.00

Application for Assignment of Lease $300.00

Industry Track (for Leases) $6.00 per lineal foot per year

Oo. Short-Term Lease Same as Permit Fee

Other Fees

Engineering design review charged on plus cost basis,

Copying Fees:
$0.25 per page ($2.00 minimum) - contracts anc like items
$5.00 per page - bluelines or aerial prints

Fees Subject to Change Without Notice
Effective October 1, 1987 EXHIBIT ° Al :

Revised October 15, 2002
Revised January 1, 2005 PAGE 2 oF 2 p AGES
EXHIBIT B

TO DECLARATION OF ERIC ANDERSON

(1 page)

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Fees Paid by
Year MTA to ARRC
(excludes flagging fees)
2000 $2,340.16
2001 $1,591.97
2002 $2,079.84
2003 $1,179.36
2004 $2,021.76
2005 $3,221.76
2006 $3,121.76
2007 $2,721.76
2008 $3,690.24
2009 $2,254.48
2010 $2,470.84
2011 $2,098.27
2012 $5,798.27
2013 $3,570.84
2014 $2,443.41
2015 $3,998.27
2016 $3,770.84
2017 $5,826.76
2018 $7,198.27
2019 $15,782.51*
2020 $6,893.41

 

 

*MTA purchased GVEA’s subsidiary, AlasConnect and in 2019 the ARRC permit was transferred to MTA for the
fiber facilities placed by GVEA/AlasConnect. The annual fee was $21,148 with 7 months (or $12,336.33) waived,
leaving MTA with a payment of $8,811.67, for this one permit with multiple facilities, in 2019.

EXHIBIT
PAGE / __OF / PAGES

 
EXHIBIT C

TO DECLARATION OF ERIC ANDERSON

(1 page)
ARRC Proposed Fees for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MTA Blanket Permit

Number of Rate per Annual Total
Crossings* Crossing for Crossings

114 $500 $57,000
Linear Annual Total
Footage: Rate per Foot for Footage

188,000 $1.00 $188,000
Total Annual

Fees
$245,000
* Approximate number of Crossings and Footage as of 2/1/2021 EXHIBIT. C

pace / of / paces

 

 

 
EXHIBIT D

TO DECLARATION OF ERIC ANDERSON

(2 pages)

 

 
Man 3, 00l(o

MTA
Ge

Mr. Andrew Donovan

Director, Real Estate

Alaska Railroad Corporation

P. O. Box 107500

Anchorage, Alaska 99510-7500

i

Subject: Proposed “Blanket Permit” Terms for
Crossing ARRC Right-of-Way.

Dear Mr. Donovan:

I am responding to the draft “Blanket Permit” that the Alaska Railroad
Corporation (ARRC) has tendered to Matanuska Telephone Association, Inc. (MTA) for
its execution and payment.

On behalf of our company, I want to inform you that MTA declines to accept the
proposed “Blanket Permit” and the presumed legal premises upon which it appears to be
based.

As you know, MTA has (both before and after transfer of the Alaska Railroad
from federal to state ownership) paid reasonable fees to the Railroad to insure effective
coordination between our organizations. These fees assured on-the-ground coordination
in the uses of our respective rights-of-way, including the installation of upgrades, where
these rights-of-way intersected or were parallel with each other. The last such agreement
MTA had with the Railroad began with the federal Alaska Railroad in 1982, and expired
in 2002.

Many of MTA’s existing telecommunications rights-of-way originated in the
blanket patent reservation required in all patents of land conveyed out of federal
ownership, beginning in 1914. This required patent reservation was for “railroad,
telegraph and telephone lines.” ARRC’s proposed “Blanket Permit” would inexplicably
subordinate MTA’s existing “telephone line” rights-of-way entirely to the Railroad’s co-
equal right-of-way where the two cither cross, or are parallel to each other.

Further, the Railroad’s proposed “Blanket Permit” does not cover so-called
“Longitudinal Facilities,” which arc apparently proposed to be covered by separate
permit for “new or additional facilities.” See proposed Permit Section 1.02. This
proposal by the Railroad is made even where MTA’s existing longitudinal use (and any
new or additional MTA facilities) lie within MTA’s existing telephone line right-of-way goat

anuska Telephone Association inc. Long Distance
1740 South Chugach Street Wirelesa

Palmer, Alaska 99645 eee Sohitions
907.748.9211 EXHIBIT l ) internet

800.478.3211 (in Alaska) Dwectory
www.mtasolutions.com PAGE / OF Lv PAGES Div
i

MTA

ce

reserved by the mandatory 1914 right-of-way reservation contained in most land patents
along the Railbelt, and which has been exercised many times by MTA between 1914 and
1983.

Under these circumstances, MTA declines to execute the Railroad’s proffered
Blanket Permit, because it believes that thc Permit’s underlying premises are in error.
MTA feels confident that these premises will be addressed and resolved in the reasonably
near future by legislative, administrative, or legal actions.

Until such a resolution is reached, MTA will continue to pay to ARRC the
reasonable permit and application fees which it has paid heretofore, to insure continued
effective coordination between our companies where our respective rights-of-way
intersect or are in a parallel configuration.

Sincerely yours,

(Aly Mad
Robbie Nash

OSP Engineering & Construction Manager,
Matanuska Telephone Association, Inc.

Local

Anuskes Telephone Association ino. Long Distance
1740 South Chugach Street Wireless
, Alaska 99645 . : Business Solutions
907.745.3211 EXHIB IT ) oo internet
800.478.3211 (in Alaska) Directory

wwwuntasolitions.com PAGE 2 OF 2. PAGES” DTV

 
EXHIBIT E

TO DECLARATION OF ERIC ANDERSON

(4 pages)

 

 

 
OFFICE OF THE GENERAL COUNSEL
TELEPHONE: 907.265.2305
FACSIMILE: 907.265.2443

EMAIL: behrende@akrr.com

 

via U.S. and Electronic Mail
June 3, 2016

Robbie Nash

OSP Engineering & Construction Manager
Matanuska Telephone Association, Inc.
1740 South Chugach Street

Paimer, Alaska 99645

Re: Your Letter to Alaska Railroad Corporation Regarding Blanket Permit

Dear Mr. Nash:

| am writing on behalf of the Alaska Railroad Corporation (“ARRC’) regarding issues

( raised in your undated letter to ARRC’s Director of Real Estate, Andrew Donovan,
which he received on May 3, 2016. Your letter addressed ARRC's request that MTA
renew its blanket permit for telephone and other communications lines on ARRC
property, including its right-of-way (‘ARRC ROW"). Your letter makes assertions
regarding the respective legal rights of ARRC and Matanuska Telephone Association,
Inc. (“MTA”) with which ARRC respectfully, but strongly, disagrees. The purpose of this
letter is to address those assertions from ARRC’s perspective and, hopefully, to clear up
any confusion about the legal situation pertaining to the ARRC ROW.

Before addressing the substance of MTA’s legal assertions, it is important to clarify the
current status of ARRC Contract No. 5157, which is a blanket permit issued to MTA in
1982 for telephone facilities located or to be constructed in the Alaska Railroad ROW or
other Railroad property (the “Permit”). A copy of the Permit, without supplements, is
attached. The Permit was scheduled to expire in 2002. Since that date, however, MTA
has continued to maintain and operate its permitted facilities on ARRC land, continued
to pay the annual Permit fee and regularly submitted to ARRC, for its approval, plans
and specifications for new and modified telephone and fiber optic facilities to be

 

ia

<

a.
constructed in the ARRC ROW." For its part, ARRC accepted MTA’s continued permit :
payments, responded in due course to MTA’s requests for additional and modified Uy
facilities and allowed MTA’s existing facilities to remain on ARRC land. - |
oO...
t
ri |
7 ca
’ " In fact, ARRC’s permit file contains ten volumes of materials generated over the past 34 years == |
\ in conjunction with such requests for approval of new and modified facilities. x oO :

- fi 2

327 W, Ship Creek Avenue MAILING ADDRESS | “TEL 907.265.2300 FAX 907.265.2416

AlaskaRailroad.com

Anchorage, Alaska 99501 P.O, Box 107500 Anchorage, Alaska, 99510-7500

 
Mr. Robbie Nash
June 3, 2016
Page 2

Notwithstanding the nominal expiration date of the Permit, the course of conduct
undertaken by both parties described above demonstrates that, as a matter of law, the
Permit has remained in force and effect continuously since it was issued in 1982.
Consequently, ARRC’'s request for MTA to execute a new blanket permit constitutes a
renewal of the existing Permit.

We also disagree with MTA’s characterization of the Permit. Your letter refers to the
Permit as an agreement under which MTA “paid reasonable fees to the Railroad to
insure effective coordination between our organizations’ with respect to “the uses of our
respective rights-of-way, including the installation of upgrades ... .” But the Permit is
much more than a coordination or cooperation agreement, and by its terms relates
solely to ARRC’s right-of-way, with no mention of any MTA right-of-way.

The Permit is denominated a “Permit and Construction Agreement” that expressly
grants to MTA the right to operate and maintain its existing facilities in the Alaska
Railroad’s right-of-way and to construct additional or modified facilities only upon
application to and approvai by the Railroad. The Permit does not refer to or provide any
documentation of any MTA right-of-way located either on or off Railroad property.
Moreover, the Permit provides ARRC with the unilateral right to terminate the Permit,
either upon 180 days’ notice without cause or immediately if MTA fails to comply with
the terms of the Permit. The permit grant language and broad termination rights
contained in the Permit are completely incompatible with the idea that MTA has an
easement across ARRC’s property, including its ROW, where its permitted facilities are
located. Simply put, MTA’s rights to construct, maintain and operate its facilities in the
ARRC ROW flow solely from the Permit and not from any underlying right-of-way or
easement rights.

MTA claims, in your letter, that it has existing telephone rights-of-way, separate from the
property rights of ARRC, that arose under the Act of March 12, 1914 (“1914 Act”), the
federal legislation that directed the President of the United States to create and operate
the federally-owned Alaska Railroad. We strongly disagree.

The 1914 Act directed the President to create the Alaska Railroad by, among other
things, withdrawing federal land from the public domain. The 1914 Act specifically
authorized the establishment of a ROW for the construction of railroads, telegraph and
telephone lines “authorized by this grant.” The authority granted in the 1914 Act
includes “the power to construct, maintain, and operate telegraph and telephone lines
so far as they may be necessary or convenient in the construction and operation of the
railroad.” The mandate in the 1914 Act that those lines “shall perform generally all the
usual duties of telegraph and telephone lines for hire” is therefore limited to those lines
constructed by the Alaska Railroad for its own purposes out of necessity and
convenience. This conclusion is reinforced by the language regarding the Alaska
Railroad’s ROW required by the 1914 Act to be included in all Alaskan patents, which
specifically reserves “to the United States a right-of-way for the construction of railroads,

EXHIBIT

PAGE 2 oF */ PAGES

 
Mr. Robbie Nash
June 3, 2016
Page 3

telegraph and telephone lines”. With respect to the authority to charge a fee for the
construction, maintenance and operation of facilities within the ARRC ROW, the 1914
Act specifically granted the Alaska Railroad the power to “lease the said railroad . . .
including telegraph and telephone lines . . . under such terms as [the President] may
deem proper.”

In sum, there was no provision requiring that ROWs created by the 1914 Act, whether
for railroad or telegraphAelephone purposes, would provide ownership and operational
rights for private entities except under a lease or permit on terms deemed appropriate
by the Alaska Railroad. Instead, as the language of the 1914 Act noted above makes
clear, the ROWs established pursuant to the 1914 Act, including those for telephone
and telegraph lines, were granted to the United States and were intended to remain
under the ownership and operation of the federal government.

And that is exactly what happened. For over 60 years, the ROWs designated under the
1914 Act were owned, controlled and operated by the federal government. In 1985,
pursuant to the Alaska Railroad Transfer Act, 45 U.S.C. §§ 1200 et seg. (“ARTA”), the
United States conveyed its entire interest in the Alaska Railroad’s ROW to ARRC, the
State of Alaska’s statutory public railroad corporation. The conveyance documents
issued in conjunction with the transfer of the Alaska Railroad to ARRC do not contain

( reservations of telephone ROWs to MTA arising under the 1914 Act. For example, the
final conveyance documents for ARRC ROW are federal patents issued to ARRC which
do not reserve to MTA telephone ROWs arising under the 1914 Act. An example of
such a patent is the one conveying to ARRC its interest in the portion of the ARRC
ROW where the current Parks Highway Phase I! Project is being conducted by the
Alaska Department of Transportation & Public Facilities. A copy of that patent is
attached. In short, ARRC holds patents giving it exclusive control over the ROW
conveyed to it pursuant to ARTA subject only to any pre-existing ROWs or easements
expressly reserved in those patents. Your letter did not cite any document that grants
an easement interest in the ARRC ROW from the United States to MTA, nor are we
aware of any express reservations in ARRC’s patents of such ROWs or easements held
by MTA in the ARRC ROW that originated under the 1914 Act.

For the reasons noted above, where MTA’s facilities occur in the ARRC ROW, they
exist there by virtue of the rights granted under the Permit. Although MTA claims that it
holds separate ROW rights on ARRC tand, it has provided no documentation to support
that claim. MTA also fails to explain why, if it holds such ROW rights, it has for many
decades, recognized the Alaska Railroad’s control of and permitting authority over its
ROW. We contend that the reason for MTA’s recognition of ARRC'’s ROW rights
through the years simply reflects the fact that ARRC has exclusive control over its ROW
absent express reservations in its patents. Lacking such reservations, MTA must obtain
permits for its facilities in the ARRC ROW.

\ EXHIBIT. © _
PAGE 3 OF 4/ PAGES
Mr. Robbie Nash
June 3, 2016
( Page 4

Your letter mentions legislative, administrative or legal actions that will “resolve” the
issues in the near future. We would appreciate an explanation from MTA regarding that
statement. ARRC would certainly expect MTA to have the courtesy of approaching
ARRC with these issues before seeking outside action. That is especially true in light of
the statements in your letter professing that MTA values coordination and cooperation
between the ARRC and MTA. If MTA is seeking or expects to seek outside action
affecting ARRC’s property rights, we request that you explain what actions you are
seeking so that ARRC may have a full and fair opportunity to have input into that
process. If MTA is confident in its legal position, it should have no objection to
complying with that request.

Finally, it has come to my attention that MTA recently refused to provide ARRC with
shape file data for MTA’s facilities in the ARRC ROW. | understand that MTA has
already assembled those data files and had promised to provide them to ARRC’'s Real
Estate Department. At about the same time that your letter arrived at ARRC, our Real
Estate staff was suddenly told that MTA would not provide the data. That position is
unacceptable. It is a matter of vital safety and operational concern to both ARRC and
MTA that ARRC knows the nature and location of all MTA facilities in ARRC’s ROW.
MTA's refusal to provide this critical data also flatly contradicts its professed desire to

coordinate its facilities and actions with ARRC. MTA’s continued refusal to provide the

( existing shape file data poses unacceptable risks to ARRC’s and MTA’s facilities,
personnel and operations. We urge MTA to provide that data now.

ARRC recognizes and values that it and MTA have long worked together with respect to
MTA's permitted facilities. We have no wish to engage with MTA in disputes about
ARRC’s property rights in our ROW. We hope that the above explanation has helped to
clarify those rights and that ARRC and MTA can continue to cooperate in the future
under a renewed permit.

If MTA wishes to discuss the above, please have your legal counsel contact me. if MTA

staff wishes to arrange to provide ARRC with the shape file data for MTA’s facilities in
the ARRC ROW, it should contact ARRC’s Kristen McDonald at 907.265.2465.

Very truly yours,

  

Senior Attorney, Real Estate & Environmental

Enclosures as stated

cc: William R. Hupprich, ARRC, Vice President & General Counsel
Clark Hopp, ARRC, Vice President, Engineering
{ Andrew Donovan, ARRC, Director, Real Estate EXH I B IT Eg

PAGE “/ oF ¥ _ PacéS
EXHIBIT F

TO DECLARATION OF ERIC ANDERSON

(5 pages)
August 19, 2016

Mr. Andrew Donovan
Director, Real Estate

Alaska Railroad Corporation
327 W. Ship Creek Avenue
Anchorage, Alaska 99501

Re: Response to Letter Regarding MTA’s Blanket Permit

Dear Mr. Donovan,

I apologize for the delay in responding to the letter dated June 3, 2016, sent by
your Senior Attorney, Andy Behrend. Although it is clear that the Alaska Railroad
Corporation (ARRC) and Matanuska Telephone Association, Inc. (MTA) have differing
interpretations of the 1914 easement for “railroad, telegraph and telephone purposes” and
the 1985 Alaska Railroad Transfer Act, we do agree that we both recognize and value a
long term relationship between our two entities.

As you know, MTA is a member-owned cooperative that was founded in 1953 to
bring telephone service to Southcentral Alaska. Since then, we have worked diligently to
( expand our services and meet our growing number of customers’ needs. In fact, the
- Alaska Railroad itself has been a member-owner of MTA for over forty years. We do
appreciate your continued service and MTA’s opportunity to serve you. We hope you
can understand why MTA is concerned with the enormous rate increases your Blanket
Permit proposes, and the negative financial implications it could have on all of our
member-owners.

Stepping back from the issue of the 1914 easement, the Alaska Railroad Transfer
Act (ARTA) and the Alaska Railroad Corporation Act (ARCA), we want this letter to
focus on just the issue of MTA’s Blanket Permit over ARRC properties, and how we may
work with the ARRC going forward. In order to move forward with a mutually-
acceptable agreement, we would first like to cover the background of the expired Blanket
Permit that MTA had been issued in 1982, and how we have been conducting business
with the ARRC over the past thirty-plus years. On July 23, 1982 MTA and The Alaska
Railroad entered into ARR Contract No. 69-25-0003-5157 (referred to as Contract 5157)
for a Blanket Permit for MTA’s facilities crossing or located within the federal ARR
rights-of-way. MTA’s original Blanket Permit committed MTA to pay $50.00 to cover
the Railroad’s cost incurred in issuing the permit, along with an annual “records
maintenance-type” permit fee of $12.00 (Section 3, page 2).

On September 19, 1988 MTA received Supplement No. 1 to Contract 5157, after

(
t..canuska Telephone Association inc. Local

Paimer Alaska 99645-3550 a Long Distance

EXHIBIT ee Wireless
800.746.9510 1 meee, Business Solutions
907.761.2646 (fax) PAGE / OF PAGES internet

— Directory
www.mtasolutions.com DTv
the State of Alaska became the successor in interest to the federally-owned Alaska
Railroad effective January 6, 1985. This Supplement No. 1 deleted Section 3 of the
original contract and replaced it with a new Section 3, stating that the permittee shall pay
$400 per year, commencing on January 1, 1989 and ending upon the expiration of the
permit (which was to be in 2002). After the expiration of Contract 5157 in 2002, MTA
has continued to pay the ARRC a monthly amount of $168.48 from June 2003 to May
2009, and a monthly amount of $172.57 from May 2009 to present. MTA has also paid
the application fees for any new MTA facilities that were being installed, which was
$200 per new facility up until April of 2015, when the application fee was drastically
increased to $750 per application.

Your June 3, 2016 letter summarized by stating MTA had recently refused to
provide the ARRC with shape file data for MTA facilities located within the ARRC
rights-of-way. MTA’s continuing applications, notifications, and payments to the ARRC
illustrate our willingness to cooperate with the Alaska Railroad for our mutual benefit, to
promote safety and economic development. Every facility that MTA has placed within
100 feet of ARRC’s railroad tracks has been preceded by a plan design delivered to
ARRC. Your letter even references ARRC’s ownership of a permit file that contains “ten
volumes of materials generated over the past 34 years in conjunction with such requests
for approval of new and modified facilities.”

MTA’s Right of Way Department was notified, to its surprise, of the drastic
increase in the ARRC permit fee structure when this proposed increase was included in a
Letter of Non Objection issued to MTA for a new facility on July 21, 2015 (attached).
After receiving this unexpected letter, MTA did not receive any draft of the new
proposed Blanket Permit until nearly a year later, on April 7“, 2016; and that draft did
not even include proposed fee increases for longitudinal facilities, which we subsequently
became aware of.

MTA has a two person Right-of-Way Department, and ARRC’s request for shape
file data will be a large undertaking. This would consume a large amount of our resources
during our busiest time of the year, and it seems unnecessary for us to complete it as
requested, when the Railroad already has in hand all of the information you are looking
for. With that said, there may be MTA lines that have been abandoned, and we would be
happy to advise ARRC of any MTA lines or facilities that can be removed from your
records and/or maps.

The Alaska Railroad is proposing a new fee structure of $500 per facility crossing
and $1.00 per linear foot for longitudinal facilities. This proposed annual fee would be
increased by 3% each year, and this in addition to the per-application fee of $750 for new
facilities. The accounting aspect alone of an annual, increasing fee (rather than a blanket
fee), and calculated not as a blanket fee but on the basis of each individual MTA
facility and each individual MTA crossing of an ARRC easement, seems painstaking,
convoluted, and very, very expensive to MTA. We do, however, recognize the need to

EXHIBIT ¢

PAGE a OF 5 PAGES
increase existing blanket fees to account for inflation since 2002, in order to cover
ARRC’s costs incurred in issuing permits. We have two options to propose, as listed
below:

Option 1: MTA has been paying $400 per year to cover the existing facilities under
Blanket Contract 5157 from 1989. Using the Consumer Price Index Inflation Calculator,
we propose a new adjusted annual blanket permit fee of $800. Also applying this Index
calculation, we believe that the application fees for any new facilities should be set at
$400 per application, rather than $750 (this is based on today’s inflated value of 1988’s
$200).

Option 2: MTA respectfully declines a renewal of any Blanket Permit for crossings or
longitudinal use and will pay the $1250 application fee for a Right-of-Way Use Permit on
an as-needed basis for any new facilities.

These proposals are made in the spirit of MTA’s cooperation with ARRC as a
member-owner of MTA, and in the interest of resolving this matter in a mutually
equitable way. Nothing in these proposals or in this letter should be construed as
prejudicing or waiving any other remedy that MTA may have available to it, if neither of
the proposals contained in this letter is acceptable to ARRC.

Again, MTA does acknowledge and appreciate the long-standing business and
membership relationship we have had over many years with the Alaska Railroad. We
hope that you will find one of our proposals acceptable, so that we may continue to
provide service to Alaskans, including ARRC, at a fair and reasonable price and in a
timely manner.

Sincerely,

obbie Nash
Engineering & Construction Manager, ©

Enclosures as stated

EXHIBIT__€_
° PAGE 3 oF 5 PAGES
REAL ESTATE DEPARTMENT
TEL 907.265.2617
FAX 907.265.2450

 

July 21, 2015

Matanuska Telephone Association, inc.

PO Box 3550
Palmer, Alaska 99645-3550

Attn: Ms. Becky Glenn
Right-of-Way Department

Ref. Letter of Non-Objection
For Work at Parks Highway MP 47+ and a New Facility at Parks Hwy & Vine

Alaska Railroad Corporation (ARRC) Contract No. 5157

Dear Ms. Glenn:

Alaska Railroad Corporation (ARRC) has no objections to the Matanuska Telephone
Association (MTA) request dated May 14, 2015, to:

(1) Pull a telephone line through an existing underground conduit system bored
beneath the tracks at ARRC Milepost 164.2. The existing conduit system was approved
to be installed in 1991 under the ARRC tracks and right-of-way.

(2) install an underground telecommunications line and innerduct at Parks Highway
across from Vine Road, at approximately ARRC Milepost 165.25, as further described in

your application.
Approvai for this work is given subject to the following:

e Work is authorized to occur between July 15, 2015 and October 31, 2016. In the
event that work cannot be completed in this time-frame, MTA must submit a new
application, plans and work schedule for review and approval by ARRC.

e MTA must contact this office within 5 days in advance of work commencing and
provide notice when work is completed.

e All work must be done in compliance with the Standard Specifications for Work
on Railroad Property.

As you may know, MTA’s Blanket Utility Permit, ARRC Contract No. 5157, expired in
2002. It is the desire of ARRC to work with MTA to issue a new blanket permit in the

near future. ARRC will no longer accept requests to add new faite Bq Pied €

permit. sempre ttrmnenaeeninranaeneamineraes
PAGE &/ OF 5 __ Paces

327 W. Ship Creek Avenue MAILING ADORESS | TEL. 907.965.2300 FAK 907.265.2416

Anchorage, Alaska 99501 P.O. Box 107500 Anchorage, Alaska, 99510-7500 AlssiaRallread.com

 

 
Matanuska Telephone Association, Inc.
July 24, 2015
Page 2

‘MTA's existing facilities on ARRC property need to be identified for coverage under the
new blanket permit. In preparation for the issuance of a new blanket permit, ARRC is
requesting MTA identify all existing facilities that should be covered by the new blanket
permit. Please provide MTA’s as-built drawings of the facilities that will be covered, if
you do not have this capability, we would appreciate a list of the facilities and their

location.

{ also want to make you aware that ARRC has recenily reviewed the permit fee
structure, which has not been modified in 25 years. Fee structure will be as follows:

e $6500 per facility (ROW utility crossing overhead or underground, vaults,
man holes, pedestal, atc.); and

* $1 per linear foot (cable, fiber, pipe, etc.) that runs longitudinally within
the Right of Way.

Permit Agreements consisting of multiple facilities or longitudinal occupancy may receive
reductions in the above fee structure.

if you have any questions, please do not hesitate to call me at 265-2617 or Kristen
McDonald at 265-2465.

ste

Andrew Donovan
Director, Real Estate

ce: Rache! Maddy ARRC
Kristen McDonald ARRC

 

Notice of Work Completion:
(Please fax or return by e-mail when work is completed)

Date Work Completed: Date: il

 

 

(Signature)

 

(Name)

as EXHIBIT €

PAGE 5 oF _§ _ PAGES

 

 
EXHIBIT G

TO DECLARATION OF ERIC ANDERSON

(2 pages)

 
RAILROAD

REAL ESTATE DEPARTMENT
TEL 907.265.2617
FAX 907.265.2450

Via Certified Mail, Return Receipt Requested and First Class U.S. Mail

October 28, 2016

Mr. Robbie Nash

Engineering & Construction Manager
Matanuska Telephone Association, Inc.
P.O. Box 3550

Palmer, Alaska 99645

Re: Your Letter of August 19, 2016
Dear Mr. Nash:

This letter responds to yours dated August 19, 2016. One of the ways forward you proposed in
that fetter was for the Alaska Railroad Corporation (“ARRC’) and Matanuska Telephone
Association, Inc. (MTA”) to enter into a new blanket permit for MTA facilities located on ARRC
land. In order to explore that option, | unsuccessfully attempted to contact you by telephone to
review the process to enter a new permit agreement. In order to proceed with a permit to
replace the expired blanket permit (ARRC Contract No. 5157), which has been in holdover
status for many years, ARRC will need to have the enclosed permit application completed and
returned. ARRC may request additional information and clarification as the information is
reviewed. Once we process the application, it would then be appropriate to meet and review the
fee structure for the permit in light of ARRC’s statutory requirement to obtain market rent for use
of its land.

As we previously discussed, ARRC is agreeable to include in the setting of rent under a new
blanket permit consideration of an appraisal of the value of the permit rights associated with
MTA facilities on ARRC property completed by an MAI-designated appraiser consistent with
ARRC’s Appraisal Instructions. Valuation by an independent third party would assist with our
mutual objective of identifying a reasonable fee amount for permitting MTA’s facilities.

We understand that our recent fee restructuring has resulted in a significant increase in MTA’s
permit cost. We appreciate your cooperation with respect to identifying a set of annual
increases aimed at achieving the required market rent over a reasonable period of time.

in previous communications, ARRC and MTA discussed the submission by MTA of electronic

drawings or shape files of MTA's facilities on ARRC property. As previously mentioned,
information on the precise locations of MTA’s facilities is critical to ARRC’s ability to conduct

safe railroad operations and to manage other uses of its land. - in EIN BIT critical 5
PAGE / . OF 2 __ PAGES

327 W. Ship Creek Avenue, Anchorage, Alaska 99501 | Mail to: P.O. Box 107500 Anchorage, Alaska 99510-7500 | 907.265.2300 | AlaskaRailroad.com

 
RAILROAD

functions, an understanding of the location of MTA facilities on ARRC land are essential to
setting an appropriate rent under the blanket permit.

If you have any questions regarding the enclosed application, please feel free to contact me
directly at (907)265-2617 or DonovanA@akrr.com

Sincerely,

[lb A

Andrew Donovan
Director, Real Estate

Enclosure

EXHIBIT G

PAGE. 2. oF 2. paces

327 W. Ship Creek Avenue, Anchorage, Alaska 99501 | Mail to: PO, Box 107500 Anchorage, Alaska 99510-7500 | 907.265.2300 | AlaskaReilroad.com
Certificate of Service

I hereby certify that on February 22, 2021, I filed a true, correct and complete copy of the
foregoing Declaration of Eric Anderson and attached Exhibits A through G with the Clerk
of Court for the United States District Court, District of Alaska by using the CM/ECF
system Participants in Case No. 3:20-cv-00232-JMK who are registered CM/ECF users
will be served by the CM/ECF system.

Thomas E. Meacham, Attorney at Law
By: __/S/ Thomas E. Meacham

DECLARATION OF ERIC ANDERSON,
MATANUSKA TELEPHONE ASSN., INC.
Alaska Railroad Corp. v. Flying Crown,

Case No. 3:20-cv-00232-JMK

 
